NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
MBO LABORATORIES, INC.,
Plaintiff-Appellant, '
V.
BECTON, DICKINSON & COMPANY,
Defendant-Appellee.
2011-1446 `
Appeal from the United States District Court for the
District of Massachusetts in case no. 03-CV-10038, Judge
Richard G. Stearns.
ON MOTION
ORDER
Becton, Dickinson & Company moves without opposi-
tion for a 3-day extension of time, until October 14, 2011
to file its principal brief. Becton, Dickinson & Company
moves for leave to file physical examples of the safety
syringe products it asserts are at issue in the appeal.
MBO Laboratories, Inc. c0nsents, provided that it is also
permitted to submit physical samples

MBO LABS V. BECTON DICK.INSON 2
The movant does not state that the samples are
physical exhibits that were Hrst presented to the trial court
or that the samples are part of the record on appeal Thus,
the court defers the motion concerning the samples to the
merits panel.
Upon consideration thereof,
IT lS ORDERED TH.ATI
(1) The motion for an extension of time is.granted.
(2) The motion for leave to file physical samples with
the court is deferred for consideration by the merits panel
assigned to hear this case. Copies of the motion and this
order shall be transmitted to the merits panel
FOR THE COURT
UCT 1 l  /s/ Jan I-Iorbaly
Date J an Horbaly
Clerk
cc: John M. Skenyon Esq. FH..ED
. . ’ 3.S.
L1sa Jon P1rozzolo, Esq. 132
321 ocr 11 ann
.|AN HORBALY
CLERK